 1   Wendy E. Musell (SBN: 203507)
     Elisa J. Stewart (SBN:219557)
 2   STEWART & MUSELL, L.L.P.
     2200 Powell Street, Suite 440
 3   Emeryville, CA 94608
     Phone: 415-593-0083
 4   Fax: 415-520-0920
     wmusell@stewartandmusell.com
 5   estewart@stewartandmusell.com
 6   Alan J. Reinach, SBN 196899
     Jonathon Cherne, SBN 281548
 7   CHURCH STATE COUNCIL
     2686 Townsgate Road
 8   Westlake Village, CA 91361
     Phone: 805-413-7398
 9   ajreinach@churchstate.org
     jcherne@churchstate.org
10
     Attorneys for Plaintiff, Ronald Hittle
11

12                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
13

14
     RONALD HITTLE,                                    Case No. 2-12-CV-00766-TLN-KJN
15
            Plaintiff,                                STIPULATION TO EXTEND
     vs.                                              DISCOVERY CUT OFF, AND RELATED
16
                                                      DATES; ORDER
     THE CITY OF STOCKTON, ROBERT
17
     DEIS, LAURIE MONTES, and DOES 1-
     100, inclusive,
18
            Defendants.
19

20

21          Whereas, completion of outstanding depositions is necessarily delayed due to Governor
22   Newsom’s directives concerning social distancing on account of Covid-19, and
23          Whereas several of the attorneys and witnesses are located within the ambit of the San
24   Francisco Bay area “shelter in place” order; and further, some have family members who are
25   immune compromised;
26          Whereas the parties have made diligent efforts to complete depositions herein, having
27   completed the depositions of seven (7) of eight (8) of Plaintiff’s witnesses whose depositions
28
     STIPULATION TO AMEND SCHEDULING ORDER
 1   have been noticed, and whereas Plaintiff has completed the depositions of two (2) of Defendant’s

 2   witnesses, and conducted day one of each of the individual named Defendants’ depositions; and

 3            Whereas there are certain remaining discovery disputes the parties are taking up with

 4   Magistrate Judge Newman, yet to be resolved, including some claimed outstanding document

 5   production issues; and a dispute over conducting a second day of deposition for the individual

 6   defendants; and

 7            Whereas, this court entered a scheduling order (Dkt. 70) on February 18, 2020, prior to

 8   the Covid-19 pandemic “shelter in place” measures being announced, establishing the following

 9   dates:

10           Non-expert discovery cut off: May 1, 2020

11           Disclosure of Expert Witnesses: July 3, 2020

12           Designation of Supplemental Experts: 20 days later

13           Supplemental Disclosures: 30 days prior to dispositive motion hearing date;

14           Dispositive Motion Hearing Date: no later than November 12, 2020

15           Joint Notice of Trial Readiness: Within 30 days of receipt of ruling on dispositive

16            motion, or 120 days after close of discovery if not intent to file dispositive motions.

17

18   Good cause appearing, the parties agree and stipulate to a ninety (90) day extension of all dates

19      1. Non expert discovery cut off from May 1 to July 30, 2020;

20      2. Disclosure of Expert Witnesses from July 3 to October 1, 2020;

21      3. Designation of Supplemental Experts: 20 days later

22      4. Supplemental Disclosures: 30 days prior to dispositive motion hearing date;

23      5. Dispositive Motion Hearing Date from November 12, 2020 to February 10, 2021;

24      6. Joint Notice of Trial Readiness: Within 30 days of receipt of ruling on dispositive

25            motion, or 120 days after close of discovery if not intent to file dispositive motions.

26

27

28
     STIPULATION TO AMEND SCHEDULING ORDER
 1         Respectfully submitted,

 2
     Dated: March 23, 2020           STEWART & MUSELL
 3
                                     CHURCH STATE COUNCIL

 4

 5
                                     By: s/ Alan J Reinach
 6                                      ALAN J. REINACH
                                        Attorneys for Plaintiff
 7                                      RON HITTLE
 8

 9   Dated: March 24, 2020           RENNE PUBLIC LAW GROUP

10

11                                   By: s/ Geoff Spellberg
                                        GEOFF SPELLBERG
12                                      Attorneys for Defendants
                                        CITY OF STOCKTON et al.
13

14

15         IT IS SO ORDERED:
16   DATED: MARCH 24, 2020
17
                                             Troy L. Nunley
                                             United States District Judge
18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO AMEND SCHEDULING ORDER
